The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on October 3, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: October 3, 2019




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

    In re:                                            )            Chapter 7
                                                      )
    MAXIMUS III PROPERTIES, LLC,                      )            Case No. 17-41723
       Debtor.                                        )
                                                      )            Judge Arthur I. Harris
                                                      )
    RICHARD G. ZELLERS,                               )
        Plaintiff.                                    )            Adversary Proceeding
                                                      )            No. 18-4016
    v.                                                )
                                                      )
    SERGIO DIPAOLO,                                   )
        Defendant.                                    )

                                MEMORANDUM OF OPINION 1

             This matter is currently before the Court on the motion of Sergio DiPaolo

(“the defendant”) for relief from an order granting summary judgment against him

in the amount of $130,000. The defendant asserts that relief from judgment is



1
    This Opinion is not intended for official publication.



18-04016-aih         Doc 41    FILED 10/03/19         ENTERED 10/03/19 14:02:20               Page 1 of 12
warranted under Bankruptcy Rules 7055 and 9024 and Civil Rules 55, 60(b)(1),

and 60(b)(6). As explained more fully below, the default provisions of Bankruptcy

Rule 7055 and Civil Rule 55 do not apply to an order granting summary judgment,

but the Court will grant relief from judgment under Bankruptcy Rule 9024 and

Civil Rule 60(b)(1).

                  FACTUAL AND PROCEDURAL HISTORY

      On September 7, 2017, the debtor, Maximus III Properties, LLC, filed a

voluntary petition under Chapter 11 of the Bankruptcy Code (Case No. 17-41723).

On October 2, 2017, the case was converted to Chapter 7, and Richard G. Zellers

was appointed as trustee.

      On May 16, 2018, the trustee commenced this adversary proceeding against

the defendant, the sole member of the debtor, seeking an order for turnover of

$130,000 (Adv. No. 18-4016). The trustee asserts that the defendant took $75,000

intended for the debtor in September 2015, $50,000 intended for the debtor in

February 2016, and $5,000 intended for the debtor in August 2017.

      On June 19, 2018, the trustee filed a motion for default judgment. On

August 1, 2018, the Court held a status conference. The trustee and the defendant

both appeared at the status conference. The Court granted the defendant leave




                                         2




18-04016-aih   Doc 41   FILED 10/03/19   ENTERED 10/03/19 14:02:20     Page 2 of 12
until August 28, 2018, to file an answer. On August 28, 2018, the defendant filed

an answer.

      On September 5, 2018, the Court held another status conference. The trustee

and the defendant both appeared. The Court explained that the answer did not

comply with Bankruptcy Rule 7008, which incorporates Civil Rule 8, and gave the

defendant until September 19, 2018, to file an amended answer. During the status

conference, the defendant acknowledged that he needed quality representation and

indicated that he was consulting with a law firm out of Columbus. The Court

cautioned the defendant that if he chose to represent himself, he would have to

follow the rules or suffer the consequences if he failed to do so. The defendant

filed an amended answer on September 19, 2018.

      On December 5, 2019, the trustee filed a motion for summary judgment.

Under the Court’s scheduling order, a brief in opposition was due 21 days later—

December 26, 2018. The defendant never responded to the motion for summary

judgment. Nor did the defendant ask for additional time to respond because he still

needed to find an attorney or for any other reason.

      On February 6, 2019, the Court issued a memorandum of opinion and order

denying the trustee’s motion for summary judgment to the extent that it was based

on turnover of property of the estate under Section 542 of the Bankruptcy Code.

                                         3




18-04016-aih   Doc 41   FILED 10/03/19   ENTERED 10/03/19 14:02:20      Page 3 of 12
However, the Court indicated that it was inclined to grant summary judgment on

the independent ground of conversion pursuant to Bankruptcy Rule 7056 and Civil

Rule 56(f)(2). Under Rule 56(f)(2), the Court may grant summary judgment on

grounds not raised by a party “[a]fter giving notice and a reasonable time to

respond.” The Court gave the parties until February 25, 2019 to file any response,

and indicated: “If neither party responds, the Court will grant summary judgment

in favor of the trustee in the amount of $130,000 on the independent ground of

conversion.” And because neither party filed a statement indicating whether the

party does or does not consent to entry of final orders or judgment by the

bankruptcy court as required under Bankruptcy Rules 7008 and 7012(b), the Court

added: “unless a party files a notice by February 25, 2019, indicating that the party

does not consent, the Court will presume that such party’s inaction constitutes

consent to entry of final orders or judgment by the bankruptcy court.”

      Neither party filed a timely response to the Court’s February 26, 2019, order.

On February 22, 2019, the defendant did file a motion for extension of time, asking

for an additional 30 days or until March 27, 2019, to file a response, indicating that

he sought to retain an attorney to represent him.

      On February 22, 2019, the Court issued an order giving the defendant

additional time to respond:

                                          4




18-04016-aih   Doc 41   FILED 10/03/19    ENTERED 10/03/19 14:02:20       Page 4 of 12
      The Court notes that the defendant has had ample time to retain an
      attorney since this adversary proceeding was filed in May of 2018.
      Nevertheless, the Court will give the defendant until March 4, 2019,
      to either (1) file a response to the Court’s memorandum of opinion
      and order dated February 6, 2019, or (2) have an attorney enter an
      appearance on his behalf. If an attorney timely enters an appearance
      on the defendant’s behalf, the Court will give the attorney until
      March 25, 2019, to respond to the Court’s memorandum of opinion
      and order dated February 6, 2019.

The defendant did not file a response or have an attorney enter an appearance on

his behalf by March 4, 2019. Accordingly, on March 5, 2019, the Court granted

summary judgment in favor of the trustee and against the defendant in the amount

of $130,000 for the reasons stated in the memorandum of opinion and order dated

February 6, 2019. The defendant did not file a timely appeal, and the adversary

proceeding was closed.

      On May 15, 2019, the defendant, through an attorney, filed a motion to

reopen the adversary proceeding and for relief from judgment under Bankruptcy

Rules 7055 and 9024 and Civil Rules 60(b)(1) and 60(b)(6). On June 7, 2019, the

trustee filed a brief in opposition. On June 7, 2019, the Court issued an order

scheduling oral argument on the motion for relief from judgment for June 19,

2019, and indicated that a motion to reopen the adversary proceeding was

unnecessary. By agreement, oral argument was rescheduled for July 31, 2019.




                                          5




18-04016-aih   Doc 41    FILED 10/03/19   ENTERED 10/03/19 14:02:20      Page 5 of 12
      On July 31, 2019, the Court heard oral argument on behalf of the defendant

and the trustee. The Court encouraged the parties to engage in settlement

discussions consistent with the trustee’s duty to collect and reduce to money the

property of the estate and close the estate as expeditiously as is compatible with the

best interests of parties in interest. See 11 U.S.C. 704(a)(1). The Court indicated

that it would defer any ruling for 30 days. At the defendant’s request, the Court

extended that period until September 19, 2019. The Court held a telephonic status

conference on September 27, 2019, during which the parties’ attorneys indicated

that there was no settlement and that there was no reason for the Court to defer its

ruling any longer.

                                  JURISDICTION

      The Court has jurisdiction over this adversary proceeding and the

defendant’s motion for relief from judgment. An action seeking turnover of

property of the estate is a core proceeding under 28 U.S.C. § 157(b)(2)(E).

Conversion is a core proceeding under 28 U.S.C. § 157(b)(2)(E), (H), and (O).

The Court has jurisdiction over core proceedings under 28 U.S.C. §§ 1334 and

157(a) and Local General Order Number 84, entered on July 16, 1984, by the

United States District Court for the Northern District of Ohio.




                                          6




18-04016-aih   Doc 41   FILED 10/03/19    ENTERED 10/03/19 14:02:20      Page 6 of 12
                                    DISCUSSION

      Federal Rule of Civil Procedure 55, made applicable by Bankruptcy Rule

7055, provides in pertinent part:

      (a) Entering a Default. When a party against whom a judgment for
      affirmative relief is sought has failed to plead or otherwise defend,
      and that failure is shown by affidavit or otherwise, the clerk must
      enter the party’s default.
      (b) Entering a Default Judgment.
             (1) By the Clerk. If the plaintiff’s claim is for a sum certain or
             a sum that can be made certain by computation, the clerk—on
             the plaintiff’s request, with an affidavit showing the amount
             due—must enter judgment for that amount and costs against a
             defendant who has been defaulted for not appearing and who is
             neither a minor nor an incompetent person.
             (2) By the Court. In all other cases, the party must apply to the
             court for a default judgment. A default judgment may be
             entered against a minor or incompetent person only if
             represented by a general guardian, conservator, or other like
             fiduciary who has appeared. If the party against whom a default
             judgment is sought has appeared personally or by a
             representative, that party or its representative must be served
             with written notice of the application at least 7 days before the
             hearing. The court may conduct hearings or make referrals—
             preserving any federal statutory right to a jury trial—when, to
             enter or effectuate judgment, it needs to:
                    (A) conduct an accounting;
                    (B) determine the amount of damages;
                    (C) establish the truth of any allegation by evidence; or
                    (D) investigate any other matter.
      (c) Setting Aside a Default or a Default Judgment. The court may
      set aside an entry of default for good cause, and it may set aside a
      final default judgment under Rule 60(b).
      ****


                                          7




18-04016-aih   Doc 41   FILED 10/03/19    ENTERED 10/03/19 14:02:20      Page 7 of 12
      To the extent that the defendant argues for relief under Bankruptcy

Rule 7055 and Civil Rule 55, that argument is without merit. The Court has not

entered a default judgment in this case. Nor has the Court deemed as admitted any

of the well-pleaded allegations by virtue of any failure of the defendant to answer

the allegations in the complaint. Rather the Court has accepted the defendant’s

amended answer as timely responding to the trustee’s complaint. Indeed, even

though the defendant failed to respond to the trustee’s motion for summary

judgment, the Court did not grant summary judgment just because it was

unopposed. Rather, the Court independently reviewed the record, determined that

summary judgment was likely appropriate on a different ground, and gave the

defendant an opportunity to respond. Therefore, Bankruptcy Rule 7055 and Civil

Rule 55 are inapplicable.

      Federal Rule of Civil Procedure 60, made applicable to bankruptcy

proceedings by Bankruptcy Rule 9024, provides in pertinent part:

      (b) Ground for Relief from a Final Judgment, Order, or
      Proceeding. On motion and just terms, the court may relieve a party
      or its legal representative from a final judgment, order, or proceeding
      for the following reasons:
              (1) mistake, inadvertence, surprise, or excusable neglect;
              ****
              (6) any other reason that justifies relief.




                                         8




18-04016-aih   Doc 41   FILED 10/03/19   ENTERED 10/03/19 14:02:20      Page 8 of 12
      The defendant seeks relief from judgment under subdivisions (1) and (6) of

Rule 60(b). Subdivision (6) of Rule 60(b) “applies only in exceptional and

extraordinary circumstances which are not addressed by the first five numbered

subsections of Rule 60(b).” Jinks v. Allied Signal, Inc., 250 F.3d 381, 387 (6th Cir.

2001); see Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 863, n.11

(1988); Pioneer Inv. Servs. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393

(1993) (“These provisions are mutually exclusive, and thus a party who failed to

take timely action due to ‘excusable neglect’ may not seek relief more than a year

after the judgment by resorting to subsection (6).”). The defendant has moved for

relief from judgment under subdivision 60(b)(1) and has not asserted any

exceptional or extraordinary circumstances. Therefore, the Court will not evaluate

whether relief is warranted under subdivision 60(b)(6).

      Relief under Rule 60(b)(1) requires a showing of “mistake, inadvertence,

surprise, or excusable neglect” within one year of the judgment. Rule 60(b)(1) is

intended to provide relief in only two circumstances:

      (1) when a party has made an excusable mistake or an attorney has
      acted without authority, or (2) when the judge has made a substantive
      mistake of law or fact in the final judgment or order.

United States v. Rohner, 634 F. App’x 495, 506 (6th Cir. 2015) (quoting United

States v. Reyes, 307 F.3d 451, 455 (6th Cir. 2002)); see In re Downey,

                                         9




18-04016-aih   Doc 41   FILED 10/03/19    ENTERED 10/03/19 14:02:20      Page 9 of 12
No. 18-62284, 2019 WL 1559869, at *1 (Bankr. N.D. Ohio Apr. 10, 2019). Courts

have broad discretion when deciding a Rule 60(b) motion. Tyler v. Anderson,

749 F.3d 499, 509 (6th Cir. 2014). However, “Rule 60(b) does not allow a

defeated litigant a second chance to convince the court to rule in his or her favor by

presenting new explanations, legal theories, or proof.” Tyler, 749 F.3d at 509.

      When the Court ruled on the trustee’s motion for summary judgment, the

Court denied the motion on the grounds that the trustee raised because the money

was not in the debtor LLC’s possession when the bankruptcy case was filed on

September 7, 2017 (Adv. No. 18-4016, Docket No. 23). Nevertheless, the Court

construed the complaint as making out a claim for conversion. The Court first

gave the parties notice of the independent ground of conversion in the Court’s

memorandum of opinion dated February 6, 2019. The Court gave the defendant a

limited amount of time to respond to this new, independent ground for summary

judgment.

      Whether the Court should grant the defendant’s motion for relief from

judgment is a close call. Although the defendant is not raising new defenses, he

does seek to offer evidence to support the statements he made in his answer and

asserts that he did not have the benefit of counsel. Rule 60(b) is not intended to

allow a defendant a second chance to offer proof. Tyler, 749 F.3d at 509. In

                                         10




18-04016-aih   Doc 41   FILED 10/03/19   ENTERED 10/03/19 14:02:20       Page 10 of 12
addition, the defendant’s failure to obtain counsel in the time the Court provided

weighs in favor of the Court not granting the defendant’s requested relief.

      On the other hand, the record at the time the Court granted summary

judgment was basically limited to the trustee’s complaint and the defendant’s

amended answer. In the amended answer, the defendant admitted that there was no

bank account for the LLC, which was the primary basis for the Court’s finding of

conversion. The amended answer, however, disputed at least in part the trustee’s

assertion that the money was not used for the benefit of the LLC. The defendant

asserted in his answer that (1) “$10,000.00 was paid to Attorney Michael Partlow

for legal fees towards this case,” (2) “15,000.00 was paid to Hahn Loeser &

Parks LLP for legal fees towards this case,” and (3) $21,000 was used to buy a

2000 Corvette that was later sold by the trustee. These assertions demonstrate that

it is possible some of the money used by the defendant was for the benefit of the

debtor despite the debtor not having a bank account in its name. Because the

trustee’s motion for summary judgment included no affidavits or other evidence to

dispute these denials, the Court erred in determining that there was no factual

dispute regarding the defendant’s conversion of the entire $130,000, at least when

construing the evidence in a light most favorable to the defendant.




                                         11




18-04016-aih   Doc 41   FILED 10/03/19   ENTERED 10/03/19 14:02:20      Page 11 of 12
      Taking in the totality of the circumstances, particularly the short notice

provided for the alternative ground of conversion and the limited record before the

Court, the Court falls on the side of granting the defendant’s requested relief.

Under these circumstances, relief from judgment is appropriate. The trustee can

once again present his theories for relief, and the defendant can present his

defenses to those theories. While the Court believes it is unlikely that the

defendant will be able to demonstrate all $130,000 was used for the benefit of the

LLC, the Court acted prematurely when it held that the trustee was entitled to

summary judgment in the amount of $130,000, based solely on the complaint and

the amended answer.

                                   CONCLUSION

      For the reasons stated above, the defendant’s motion for relief from

judgment is granted, and the judgment dated March 5, 2019 (Docket No. 30) is

vacated. By separate order, the Court will schedule a status conference to

determine how best to resolve the claims in this adversary proceeding.

      IT IS SO ORDERED.




                                          12




18-04016-aih   Doc 41   FILED 10/03/19    ENTERED 10/03/19 14:02:20      Page 12 of 12
